DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al.(GB 2098383) herein after Rao.
Regarding Claim 1, Rao discloses a battery comprising: a cover ([pg. 1, line 58 and FIG. 1, cover (14)]); a housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12-15 and pg. 4 line 1-4]), the battery element having a bottom ([FIG. 2, pg. 5 line 43]); an element bottom gap ([FIG. 2, pg. 5 line 45]) , the element bottom gap defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 2, pg. 5 line 44-46]).
    PNG
    media_image1.png
    498
    568
    media_image1.png
    Greyscale


(Rao FIG. 1)

    PNG
    media_image2.png
    395
    538
    media_image2.png
    Greyscale

(Rao FIG. 2)


    PNG
    media_image3.png
    331
    377
    media_image3.png
    Greyscale

(Rao FIG. 3)


    PNG
    media_image4.png
    422
    532
    media_image4.png
    Greyscale

(Rao FIG. 4 modified)

	Regarding claim 2, Rao discloses a battery comprising an element side gap, the element side gap being defined by a battery element side edge and an internal surface of the housing ([FIG. 2, pg. 5 line 60-61]).

	Regarding claim 3, Rao discloses internal surface of the housing is curved ([FIG. 4]).

	Regarding claim 4, Rao discloses a common headspace (FIG. 1-3, cover (14), connecting straps (54) and (56))

5, Rao discloses the element hangs from a connecting strap cast onto a plurality of lugs ([FIG. 1 and FIG. 2, pg. 6, line 33 -35and line43-45]).

	Regarding claim 6, Rao discloses the element further comprises a separator interleaved, wrapped around, or enveloping one or more battery grids ([FIG. 5, pg. 2 line 35] and [FIG. 3, separator (42), pg. 4 line 65 – pg.5 line 4]).

	Regarding claim 9, Rao discloses a battery housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells  ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12 and pg. 4 line 1]), the battery element having a side ([FIG. 2, pg. 5 line 61]) and a bottom ([FIG. 2, pg. 5 line 43]); an element side gap, the element side gap being defined by a battery element side edge and an internal surface of the housing ([FIG. 4, pg. 5 line 60-61]).

	Regarding claim 10, Rao discloses internal surface of the housing is curved ([FIG. 4]).

	Regarding claim 11, Rao discloses an element bottom gap ([FIG. 2, pg. 5 line 45]) defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 2, pg. 5 line 45]). 

 12, Rao discloses on a cutout is provided in the cell wall ([FIG. 1-4, pg. 6 line 29]) and a connecting strap is provided through the cutout ([pg.8 line 13]), the cutout, connecting strap, ([FIG. 1-4, pg. 6 line 28-32]) and a cover defining a common headspace ([FIG. 1-4]).

	Regarding claim 13, Rao discloses the cover further comprises two valve assemblies ([FIG. 2 (44), line 30-34]).

	Regarding claim 16, Rao discloses a battery housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells  ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12 and pg. 4 line 1]), the battery element having a bottom ([FIG. 2, pg. 5 line 43]) and side edge  ([FIG. 2, pg. 5 line 61]); an element bottom gap, the element bottom gap defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 4, pg. 5 line 60-61]); and an element side gap, the element side gap being defined by the battery element side edge and an internal surface of the housing  ([FIG. 2, pg. 5 line 61]).
	 
	Regarding claim 18, Rao discloses comprising a cover and a common headspace [(FIG. 1-3, cover (14), connecting straps (54) and (56)]).

19, Rao discloses the element hangs from a connecting strap cast onto a plurality of lugs ([FIG. 1 and FIG. 2, pg. 6, line 33-25 and line43-45]).

	Regarding claim 20, Rao discloses a separator interleaved, wrapped around, or enveloping one or more battery grids ([FIG. 5, pg. 2 line 35] and [FIG. 3, separator (42), pg. 4 line 65 – pg.5 line 4]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al.(GB 2098383) herein after Rao., in view of Dunzweiler et al.(US 1922082) herein after Dunzweiler.
	Regarding claim 7, Rao discloses the walls but is silent on at least one of the two end walls is a reinforced end wall. Dunzweiler discloses a storage battery container and teaches at least one of the two end walls is a reinforced end wall ([pg. 1 lines 43-45, 63-66]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Rao such that strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

	Regarding claim 8, Rao discloses the end wall but is silent to the end wall has a thickened portion and a recessed portion. Dunzweiler discloses a storage battery container and teaches the end wall has a thickened portion and a recessed portion ([pg. 1 lines 43-45, 63-66 and line 57-60] and pg. 2 line 31-33). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

	Regarding claim 14, Rao discloses the end walls as is discussed above but is silent on at least one of the two end walls is a reinforced end wall. Dunzweiler teaches at least one of the two end walls is a reinforced end wall ([pg. 1 lines 43-45, 63-66]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

	Regarding claim 15, Rao is silent on the end wall has a thickened portion and a recessed portion. Dunzweiler teaches the end wall has a thickened portion and a recessed portion ([pg. 1 lines 43-45, 63-66 and line 57-60] and pg. 2 line 31-33). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.
	
	Regarding claim 17, Rao discloses the side walls but is silent on the side walls include a convex portion and an inward slope. Dunzweiler teaches side walls include a convex portion and an inward slope ([FIG. 1) accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao such that removing material from the side end walls, as taught by Dunzweiler, because this would improve the battery weight.



    PNG
    media_image5.png
    474
    433
    media_image5.png
    Greyscale


(Dunzweiler FIG. 1 modified)

	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Aronsson et. al. (US 2003/0054240) Multi-Cellular Electrical BatteryPark et al. (WO 2009/145375) Rechargeable CellFegley et al. ( WO 2016106386) Vibration Resistant Valve Assembly for Lead Acid 	Batteries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727